Citation Nr: 0401869	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  96-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 2000, the Board remanded the 
case to the RO for additional development.  

Thereafter, the Board issued a decision in March 2003 in 
which it denied an initial evaluation in excess of 10 percent 
for the veteran's service-connected tinnitus.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2003 order, the Court 
vacated the Board's decision and remanded the case back to 
the Board with instructions that it readjudicate the claim in 
accordance with the parties' Joint Motion for Remand (joint 
motion).  The case is once again before the Board for review.

The record shows that the appellant appointed Mr. R. Edward 
Bates, Attorney-at-Law, to represent him before VA.  In a 
letter dated September 17, 2003, however, the Board notified 
the appellant that VA had revoked Mr. Bates' authority to 
represent claimants.  This meant that the Board, as well as 
all other VA organizations, could no longer recognize Mr. 
Bates as the appellant's representative.  The Board explained 
to the appellant that he could represent himself, appoint an 
accredited veterans service organization, or appoint a 
different private attorney (or agent) to represent him.  The 
Board then explained that, if it did not hear from the 
appellant or his new representative within 30 days, it would 
assume that he wanted to represent himself.  Since the 
appellant made no reply, the Board assumes that the appellant 
is representing himself at this time.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.



REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

As pointed out by the parties in the joint motion, although 
the Board addressed the VCAA in its decision, and noted that 
the duty to notify was complied with by issuance of the 
December 2002 Rating Decision, the January 2003 Statement of 
the Case, as well as a December 2001 VA letter, there was no 
indication that the notice information relied on by the Board 
actually notified the veteran of what specific information 
was needed to substantiate his claim.  Further, the parties 
in the joint motion noted that there was no indication that 
the veteran was informed as to what portion of evidence, if 
any, he was to submit, and which the VA would obtain in order 
to substantiate his claim.  In Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002), the Court held that the 
failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  This procedural 
error must be addressed prior to final appellate review by 
the Board.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should consider the appellant's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
appellant in obtaining evidence in 
support of his claim.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  Any 
notification should address 38 C.F.R. 
§ 3.321(b)(1) concerning the criteria for 
an extraschedular evaluation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




